Citation Nr: 1008618	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rectal bleeding.  

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

3.  Entitlement to service connection for a prostate 
condition.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from December 1963 to December 
1966.  

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a July 2003 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Montgomery, Alabama.  In a 
June 2007 decision, the Board addressed eleven issues then on 
appeal.  In pertinent part, the Board reopened the claims of 
service connection for rectal bleeding and for GERD, claimed 
as a digestive disorder, and denied these two claims on a de 
novo basis.  The Board also denied service connection for a 
prostate condition.  The Veteran appealed the June 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2009 memorandum decision, the 
Court vacated the denials of service connection for rectal 
bleeding, GERD, and a prostate condition, and remanded these 
matters to the Board for further readjudication consistent 
with the decision.  The Court deemed the other issues 
addressed in the Board's June 2007 decision as abandoned, as 
they were not addressed in the appellant's brief.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran was not given a VA examination concerning his 
current claims for service connection for rectal bleeding, 
GERD, or a prostate condition.  The Court, in its April 2009 
decision, noted that the Board did not discuss the reasons 
why a VA examination was not necessary when discussing its 
duty to assist.  The Court observed that the threshold for 
finding a link between current disability and service was 
low, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), and 
noted that the appellant referred to service treatment 
records showing complaints of rectal bleeding in service and 
2001 post-service treatment records reflecting a diagnosis of 
rectal bleeding; service treatment records showing in-service 
complaints of digestive problems and post-service treatment 
records reflecting a current diagnosis of GERD; and service 
treatment records showing complaints of urinary frequency and 
post-service treatment records evidencing a current prostate 
condition diagnosed a prostatic hypertrophy.  

The Board observes that the Veteran was noted to be having 
bleeding from the rectum in January 1965.  A December 1965 
treatment record also indicated that the Veteran reported 
bleeding from the rectum.  

In March 1966, the Veteran was noted to be suffering from 
hepatitis.  In a June 1966 treatment record, the Veteran was 
noted to be recuperating from hepatitis but stated that he 
was suffering from stomach pains and an intolerance to fatty 
foods.  The Veteran was also seen with complaints of stomach 
gas in November 1966.

The Board also observes that in an April 2001 VA treatment 
record, the Veteran was noted to have had a history of 
passing blood in his stool off and on for the past thirty 
years.  In the same treatment record, it was indicated that 
the Veteran had prostatic hypertrophy and a history of GI 
bleeds of unknown etiology.  In an August 2001 treatment 
record, the Veteran was noted to have a history of prior 
rectal bleeds, probable GERD, and bone pain.  In a November 
2001 treatment record, it was indicated that the Veteran 
suffered from GERD and a history of rectal bleeds.  In a May 
2002 treatment record, the Veteran was diagnosed as having 
GERD.  

The Veteran has noted that each of these conditions is 
chronic in nature.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  As noted above, the threshold 
for finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.  

Based upon the above, VA examinations to determine the nature 
and etiology of any GERD, prostate condition, and rectal 
bleeding and their relationship, if any, to service, is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current gastrointestinal disorder, to 
include GERD.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination and review should be 
noted in the report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
gastrointestinal disorder, to include 
GERD, is related to the Veteran's period 
of service.  A detailed rationale should 
be provided for the requested opinion.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current prostate condition.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination and review should be noted in 
the report.  The examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current prostate 
condition is related to the Veteran's 
period of service.  A detailed rationale 
should be provided for the requested 
opinion.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current rectal bleeding or residuals 
thereof.  All indicated tests and studies 
should be performed and all findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination and review should be 
noted in the report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
rectal bleeding, or residuals thereof, is 
related to the Veteran's period of 
service.  A detailed rationale should be 
provided for the requested opinion.

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




